Case 1:19-cv-06002-AJN Document 22 Fil H Oo/T3/19 “Page 1 of 5

UNITED STATES DISTRICTiCOURT —
SOUTHERN DISTRICT OF

 

GAMMA TRADERS —I LLC and VEGA
TRADERS, LLC, individually and on behalf
of all others similarly situated,

Plaintiffs,

Vv.

MERRILL LYNCH COMMODITIES, INC.,
BANK OF AMERICA CORPORATION,
MORGAN STANLEY & CO. LLC,
EDWARD BASES, JOHN PACILIO, and
JOHN DOE Nos. 1 — 5,

Defendants.

 

ROBERT CHARLES CLASS A., L.P. and
ROBERT L. TEEL, individually and on behalf
of all others similarly situated,

Plaintiffs,
v.

MERRILL LYNCH COMMODITIES,
INC, BANK OF AMERICA
CORPORATION, EDWARD BASES,
JOHN PACILIO, and JOHN DOES NOS,
1-10,

Defendants.

 

YURI ALISHAEV, ABRAHAM JEREMIAS,
and MORRIS JEREMIAS, individually and on
behalf of all others similarly situated,

Plaintiffs,

MERRILL LYNCH COMMODITIES, INC.,
BANK OF AMERICA CORPORATION,
MORGAN STANLEY & CO. LLC,
EDWARD BASES, JOHN PACILIO, and
JOHN DOES 1 - 18,

Defendants.

 

 

th AR oe

J
s

t
t

Ta arma ee

 

 

1 ace emseansemne ei

Case No, 19-cv-6002 (AJN)

Case No. 19-cv-6172 (AJN)

Case No. 19-cv-6488 (AJN)
Case 1:19-cv-06002-AJN Document 22 Filed 09/13/19 Page 2 of 5

ORDER APPOINTING LOWEY DANNENBERG, P.C. AND
SCOTT+SCOTT ATTORNEYS AT LAW LLP AS INTERIM CO-LEAD CLASS
COUNSEL AND CONSOLIDATING RELATED ACTIONS

WHEREAS, the Court has considered Plaintiffs’ motion that the Coutt (1) exercise its
authority pursuant to Federal Rule of Civil Procedure 42(a) and consolidate the Related Actions' and
(2) appoint Lowey Dannenberg, P.C. (“Lowey”) and Scottt+Scott Attorneys at Law LLP
(“Scottt+Scott”) (collectively “Lowey/Scott”) as interim lead class counsel for the consolidated
action under Federal Rule of Civil Procedure 23(g);

IT IS HEREBY THEREFORE ORDERED that:

Consolidation of Related Actions

1, Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, the Related Actions

ate hereby consolidated for all purposes into one action. These actions shall be referred to herein as

the “Consolidated Action.”

Appointment of Interim Lead Class Counsel

2. Pursuant to Federal Rule of Civil Procedure 23(g)(3), the Court designates LOWEY
DANNENBERG, P.C. AND SCOTT+SCOTT ATTORNEYS AT LAW LLP as interim co-
lead class counsel on behalf of all Plaintiffs and the Proposed Class in the Consolidated Action
(‘“Co-Lead Counsel”).

3. Duties and Powers of Co-Lead Counsel. Co-Lead Counsel shall have the following

powers:

a. To make, brief and argue motions, and to file papers and participate in
proceedings initiated by other parties;

b. To initiate, conduct and defend discovery proceedings;

C. To act as spokesperson at pretrial conferences;

 

''The “Related Actions” ate: Gamma Traders -~1 LLG, et al. v. Merrill Lynch Commodities, Inc., et al., 19-cv-6002 (S.D.N.Y.)
(‘Gamma’); Robert Charles Class A., L.P., et al. v. Merrill Lynch Commodities, Inc, et al., 19-cv-6172 (S.D.N.Y.) (‘Robert
Charles’); and Yuri Alishaev et al. v. Merrill Lynch Commodities, Inc, et al., 19-cv-6488 (S.D.N.Y,) (“Alishaev’),
Famer

Case 1:19-cv-06002-AJN Document 22 Filed 09/13/19 Page 3 of 5

d, To negotiate with defense counsel with respect to settlement and other
matters;

e€. To call meetings of counsel for Plaintiffs in this action,

f. To act as the recordkeeper of time records, expenses and other data;

g. To make all work assignments to Plaintiff(s)’ Counsel to facilitate the orderly

and efficient prosecution of this litigation and to avoid duplicative or
unproductive effort;

h, To conduct trial and post-trial proceedings;

i, To consult with and employ experts;

j. To request that the Court approve settlements, if any, and fee awatds;
k. To allocate fees;

1, To perform such other duties and to undertake such other responsibilities as
it deems necessaty or desirable in the prosecution of this litigation; and

m, To coordinate and communicate with Defendants’ counsel with respect to
matters addressed in this paragraph or its subparts.

4, No motion, request for discovery, or other pretrial proceedings shall be initiated ot
filed by any plaintiff except through Co-Lead Counsel and no Plaintiff(s)’ counsel shall be
authorized to perform any work in the case without the express authorization of Co-Lead Counsel.

5. Co-Lead Counsel shall have sole authority to communicate with Defendants’ counsel
and the Court on behalf of any Plaintiff unless that authority is expressly delegated to other counsel.
Defendants’ counsel may rely on all agreements made with Co-Lead Counsel, and such agreements
shall be binding on all other Plaintiffs’ counsel.

Master Docket and Master File

6. A Master Docket and Master File are hereby established for the Consolidated

Action. The Master File number shall be 19-cv-6002 (AJN). A Master Docket will be maintained for

the Related Actions with all entries to be docketed under the Master File number.
Case 1:19-cv-06002-AJN Document 22 Filed 09/13/19 Page 4of5

Caption for the Consolidated Action
7. The Consolidated Action shall be referred to as: In re Merrill, BofA, and Morgan Stanley
Spoofing Litigation, and every pleading or other paper filed in the Consolidated Action shall bear the

following caption:

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

IN RE MERRILL, BOFA, AND Master Docket No. 19-cv-6002 (AJN)
MORGAN STANLEY SPOOFING
LITIGATION

CLASS ACTION

 

THIS DOCUMENT RELATES TO:

 

 

 

8, All papers previously filed and served to date in the Related Actions are deemed part
of the record in 19-cv-6002 (AJN).
Application of this Order to Prior and Subsequent Related Actions
9. This Order shall apply to each action arising out of the same or substantially the
same transactions ot events, including any such action filed prior to entry of this Order. Ifa case
which relates to the subject matter of the Consolidated Action is or has been filed in this Court of
transferred here from another coutt (a “Subsequent Action”) the Court will direct the Clerk to:
a. File a copy of this Order in the separate file for the Subsequent Action,
b. Consolidate the Subsequent Action with this Consolidated Action by

transferring the cases to the docket for this action, In re Merrill, BofA, and
Morgan Stanley Spoofing Litigation, 18-cv-10356 19-cv-6002 (AJN).

Cc. Close the docket for the Subsequent Action.
10. Nothing herein shall limit the requirements on any plaintiff and their counsel set

forth in Rule 23 of the Federal Rules of Civil Procedure or shall pertain to whether this action
Case 1:19-cv-06002-AJN Document 22 Filed 09/13/19 Page 5of5

should be certified as a class action, whether any plaintiff is an adequate representative of any class
that may be certified, or whether a plaintiff's counsel is adequate counsel for any such class.

11. Nothing herein shall limit Defendants’ tight to oppose the certification of any class
ot the final appointment of any class representative or class counsel.

12. The terms of this Order shall not prejudice or constitute a waiver by any party of any

claims in or defenses to this action.

SO ORDERED.

DATED:

Je ptember \ 019

New York, NY

 

 

tates District Judge
